DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Doug Thomas on 2/21/22.

2.	Please amend the claims as follows:
Claim 18, line 23: amend “the container” to “a[[the]] container” 

Allowable Subject Matter
3.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a gaming device/apparatus or method of randomizing gaming objects as required by independent claims 1, 8 and 18.  Specifically, independent claims 1 and 8 are directed to a gaming device/apparatus comprising a container containing a randomization structure. The randomization structure includes a unitary platform with a central portion and first and second ends upwardly angled relative to the central portion. One or more gaming objects settle at either of the first or second end portions at opposing sides of the platform. An actuator is coupled to the randomization structure and is configured to induce a randomization .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Pierce (US Pat. No. 2,044,994), Redict (US Pat. No. 3,659,852), McNaney (US Pat. No. 3,759,524) and Keast (US Pat. No. 2,831,692).  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711